Citation Nr: 0119561	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for 
amputation(s) of the left leg performed by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits for amputation(s) of the left leg at a 
VA facility under the provisions of 38 U.S.C.A. § 1151.  When 
this case was previously before the Board in August 1997, the 
veteran's claim was reopened on the basis of new regulations 
applicable to this claim, and remanded for additional 
development of the record.  The case is again before the 
Board for appellate consideration.


REMAND

In its August 1997 remand, the Board directed the RO to 
obtain the surgical report, all inpatient records and the 
consent forms pertaining to the veteran's left above-the-knee 
amputation in 1982.  Thereafter, a medical opinion was to be 
obtained.  It was indicated in a deferred rating decision 
dated in March 1999 that two white boxes of hospital clinical 
records were obtained.  A VA activity report, dated in August 
2000, reflects the white boxes of medical records had been 
returned to the VA medical center.  The RO requested that 
"the surgical report, all inpatient records and consent form 
relating to the veteran's 1982 left A-K amputation" be 
retrieved from the boxes of clinical records that had been 
returned.  The Board acknowledges that the May 2000 opinion 
from the VA physician indicates that the veteran's 
"records" had been reviewed.  It is not clear from this 
statement whether the requested reports in the two boxes of 
clinical records were reviewed, as such reports are not 
currently of record.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the surgical 
report, all inpatient records and the 
consent forms pertaining to the veteran's 
left above-the-knee amputation in 1982, 
as reportedly contained in the two white 
boxes of clinical records identified in 
the March 1999 deferred rating decision, 
and associate them with the claims 
folder.  

2.  The RO should contact the VA 
physician who provided the May 2000 
medical opinion, if available, and 
request that he furnish a statement 
concerning whether the surgical report, 
all inpatient records and the consent 
forms pertaining to the veteran's left 
above-the-knee amputation in 1982 had 
been available for review when he 
rendered his opinion.  If not, he or 
another appropriate specialist should 
review those records, in conjunction with 
the claims folder as a whole, and furnish 
an opinion as to whether the veteran 
incurred any additional disability due to 
his treatment by the VA involving the 
amputations (both below-the-knee 
amputation and above-the-knee) in 1978 
and 1982.  If it is determined that the 
amputation(s) constituted additional 
disability, an opinion should be rendered 
as to whether such additional disability 
is causally related to the veteran's 
treatment by the VA, either by virtue of 
direct causation of the additional 
disability or aggravation of the symptoms 
that existed prior to the surgical 
procedures; and, if so, whether any 
additional disability is merely 
coincidental with the VA medical 
treatment.  The rationale for any opinion 
expressed should be set forth.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


